

Exhibit 10.17


ACTION BY UNANIMOUS WRITTEN CONSENT
OF THE MEMBERS OF
OS/PLCK, LLC
IN LIEU OF MEETING




The undersigned, being all of the Members of OS/PLCK, LLC, a Delaware limited
liability company (the “Company”), hereby consent in writing to the adoption of
the following resolutions, taking such action in lieu of a meeting as permitted
by Section 4.7(c) of the Company’s Operating Agreement:


RESOLVED, that paragraphs (a) and (b) under Section 5.2 of the Operating
Agreement shall be deleted in its entirety and replaced with the following:
 
“(a) Number, Appointment and Qualifications. The Company shall have five (5)
Committee Members. OS shall appoint two (2) Committee Members, Holdings shall
appoint two (2) Committee Members, and one (1) Committee Member shall be
appointed by mutual consent of the Company’s members.
 
(b) Term of Service. Each Committee Member will serve until his or her death or
removal from the Management Committee, or until his or her removal from the
Management Committee by the Member(s) who appointed him or her.”


; and be it further


RESOLVED, that paragraph (e) under Section 5.2 of the Operating Agreement be
deleted in its entirety and replaced with the following:


(e) Resignation; Removal; Vacancies; Compensation.


(i)  Resignation. A Committee Member may resign at any time by giving written
notice to the Members. The resignation of a Committee Member shall take effect
upon receipt of such notice or at such later time as shall be specified in the
notice. Unless otherwise specified in the notice, the acceptance of the
resignation shall not be necessary to make it effective.
 
(ii)  Removal. OS’s Appointees to the Management Committee may be removed only
by OS, with or without cause. Holdings’ Appointees to the Management Committee
may be removed only by Holdings, with or without cause. The Committee Member
appointed by mutual consent of the Company’s Members may be removed by the
Company’s members, with or without cause.
 
(iii)  Vacancies. Vacancies on the Management Committee shall be filled by the
Member(s) who originally appointed the vacating Committee Member.
 

--------------------------------------------------------------------------------


 
(iv)  Compensation. No Committee Member shall be eligible to receive separate
compensation from the Company for his or her services on the Management
Committee; provided, however, that the Committee Members shall be reimbursed by
the Company for the reasonable and actual costs incurred by such Persons in
attending and participating in any meetings of the Management Committee and
other costs and expenses reasonably related to fulfilling the duties and
obligations of a Committee Member hereunder.”


; and be it further


RESOLVED, that all remaining references to the Wise Man in the Operating
Agreement are hereby deleted; and be it further


RESOLVED, that the resignation of Robert S. Merritt as a Committee Member is
hereby accepted; and be it further


RESOLVED, that in accordance with the terms of Section 5.2(a) of the Operating
Agreement, as amended, the following individuals are hereby named as Committee
Members:


OS Appointees                   Holdings Appointees
Chris T. Sullivan                       Paul Fleming 
A. William Allen, III                       Ed Bartholemy


Mutual Consent Appointee
Gregory Carey


; and be it further


RESOLVED, that all lawful acts of the Members of the Company occurring since the
last meeting of the Members are hereby ratified and approved; and be it further


RESOLVED, that the undersigned do hereby unanimously consent and affirm that the
actions set forth in the foregoing resolutions shall have the same force and
effect as if taken at a duly constituted meeting of the Members.
 
-2-

--------------------------------------------------------------------------------


 
Executed this 8th day of August, 2005, to be effective for all purposes as of
July 21, 2005.
 
 

OS CATHAY, INC., a Florida PLCK HOLDINGS, LLC, a Delaware Corporation limited
liability company        
 
 
 
  By: /s/ Joseph J. Kadow By:
/s/ Paul Fleming   
   
Joseph J. Kadow, Vice President
Paul Fleming, Manager  
 
     


 
 
-3-

--------------------------------------------------------------------------------
